         Case 3:20-cv-05671-JD Document 52 Filed 09/29/20 Page 1 of 4




     Bonny E. Sweeney (SBN 176174)
 1   Samantha J. Stein (SBN 302034)
 2   HAUSFELD LLP
     600 Montgomery Street, Suite 3200
 3   San Francisco, CA 94104
     Telephone: (415) 633-1908
 4   Facsimile: (415) 358-4980
     bsweeney@hausfeld.com
 5   sstein@hausfeld.com
 6
     Counsel for Plaintiff Peekya Services, Inc.
 7   and the Proposed Class

 8   [Additional Counsel Listed on Signature Page]
 9

10
                                UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
12

13
      EPIC GAMES, INC.,                              Case No. 3:20-cv-05671-JD
14                            Plaintiff,
         v.                                          ADMINISTRATIVE MOTION TO
15                                                   CONSIDER WHETHER CASES
      GOOGLE LLC; GOOGLE IRELAND                     SHOULD BE RELATED, PURSUANT
16    LIMITED; GOOGLE COMMERCE                       TO CIVIL L.R. 3-12
      LIMITED; GOOGLE ASIA PACIFIC PTE.
17    LIMITED; and GOOGLE PAYMENT
      CORP.,
18                     Defendants.
19

20

21

22

23

24

25

26

27

28   ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED,
     PURSUANT TO CIVIL L.R. 3-12
           Case 3:20-cv-05671-JD Document 52 Filed 09/29/20 Page 2 of 4




 1   I.      Introduction

 2           Plaintiff Peekya Services, Inc. respectfully moves this Court, pursuant to Civil Local Rule

 3   3-12 to consider whether its recently filed case, Peekya Services Inc., v. Google LLC et al., Case

 4   No. 3:20-cv-06772 (filed September 29, 2020), should be related to Epic Games, Inc. v. Google

 5   LLC et al., Case No. 3:20-cv-05671-JD (“Epic”), the lowest-numbered, related case. See also

 6   Related Case Orders (ECF Nos. 42 and 46, respectively).

 7           On August 13, 2020, app distributor Epic Games, Inc. filed an antitrust action against

 8   Google, alleging that Google’s unlawful monopolization of and exclusionary conduct in the market

 9   in which Android apps are distributed enables Google to impose a supracompetitive 30% tax on

10   apps purchased from the Google Play Store. App developers and consumers filed damages class

11   actions on August 15 and 17, respectively (Carr v. Google LLC et al., Case No. 20-cv-05761-JD

12   (filed August 15, 2020), and Pure Sweat Basketball, Inc. v. Google LLC et al., Case No. 20-cv-

13   05792-JD (filed August 17, 2020)).

14           This Court found that the Carr consumer class action and the Pure Sweat Basketball app

15   developer class action are both related to the Epic case, and ordered them related on September 9

16   and 10, 2020. Related Case Order, ECF No. 42 (September 9, 2020); Related Case Order, ECF

17   No. 46 (September 10, 2020).

18           Plaintiff Peekya filed an app developer damages class action against Google on September

19   29, 2020. Like the Epic, Carr, and Pure Sweat Basketball cases, Peekya alleges that Google

20   unlawfully monopolizes the relevant market and engages in unlawful exclusionary conduct in

21   violation of federal and state antitrust and unfair competition laws. Like the Pure Sweat Basketball

22   case, Peekya seeks to certify a damages class action on behalf of app developers that distribute

23   their apps through the Google Play Store.

24   II.     Legal Standard for Relating Cases

25           “Whenever a party knows or learns that an action, filed in or removed to this district is (or

26   the party believes that the action may be) related to an action which is or was pending in this

27
                                                      1
28   ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE REALTED,
     PURSUANT TO CIVIL L.R. 3-12
            Case 3:20-cv-05671-JD Document 52 Filed 09/29/20 Page 3 of 4




 1   District as defined in Civil L.R. 3-12(a), the party must promptly file in the lowest-numbered case

 2   an Administrative Motion to Consider Whether Cases Should be Related, pursuant to Civil L.R.

 3   7-11.” Civil L.R. 3-12(b).

 4            Under Civil Local Rule 3-12(a), “[a]n action is related to another when: (1) The actions

 5   concern substantially the same parties, property, transaction or event; and (2) It appears likely that

 6   there will be an unduly burdensome duplication of labor and expense or conflicting results if the

 7   cases are conducted before different Judges.” Civil L.R. 3-12(a).

 8   III.     The Actions Should be Related

 9            Peekya’s complaint involves substantially the same subject matter and parties as the Epic,

10   Carr, and Pure Sweat Basketball cases. Each complaint names as defendants Google LLC, Google

11   Ireland Limited, Google Commerce Limited, and Google Asia Pacific PTE Ltd.; challenges

12   Google’s conduct with regard to the Google Play Store; and alleges that Google engaged in

13   unlawful monopolization and unreasonable restraints of trade in violation of federal and antitrust

14   and unfair competition laws. All the plaintiffs share theories of anticompetitive harm and will

15   seek the same or similar discovery from the Google entities, thus rendering separate actions before

16   different courts unduly duplicative, burdensome, and likely to result in conflicting results.

17   IV.      Conclusion

18            For the reasons set forth above, Plaintiff respectfully requests that the Court order the

19   Peekya action related to Epic Games, Inc. v. Google LLC et al., Case No. 3:20-cv-05671, the

20   lowest-numbered case.

21   Dated: September 29, 2020                          Respectfully submitted,
22
                                                        By: /s/ Bonny E. Sweeney
23                                                      Bonny E. Sweeney (SBN 176174)
                                                        Samantha J. Stein (SBN 302034)
24                                                      HAUSFELD LLP
                                                        600 Montgomery Street, Suite 3200
25                                                      San Francisco, CA 94111
26                                                      Tel.: (415) 633-1908 (main)
                                                        Tel.: (415) 633-1953 (direct)
27
                                                       2
28   ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE REALTED,
     PURSUANT TO CIVIL L.R. 3-12
        Case 3:20-cv-05671-JD Document 52 Filed 09/29/20 Page 4 of 4




                                          Fax: (415) 358-4980
 1                                        bsweeney@hausfeld.com
 2                                        sstein@hausfeld.com

 3                                        Melinda R. Coolidge (pro hac vice forthcoming)
                                          HAUSFELD LLP
 4                                        1700 K Street, NW, Suite 650
                                          Washington, DC 20006
 5                                        Tel.: (202) 540-7200 (main)
 6                                        Tel.: (202) 540-7144 (direct)
                                          Fax: (202) 540-7201
 7                                        mcoolidge@hausfeld.com

 8                                        Katie R. Beran (pro hac vice forthcoming)
                                          HAUSFELD LLP
 9
                                          325 Chestnut Street, Suite 900
10                                        Philadelphia, PA 19106
                                          Tel.: (215) 985-3270 (main)
11                                        Tel.: (267) 702-3215 (direct)
                                          Fax: (215) 985-3271
12                                        kberan@hausfeld.com
13
                                          Scott A. Martin (pro hac vice forthcoming)
14                                        Irving Scher (pro hac vice forthcoming)
                                          HAUSFELD LLP
15                                        33 Whitehall Street, 14th Floor
                                          New York, NY 10004
16                                        Tel.: (646) 357-1100 (main)
                                          Tel.: (646) 357-1195 (direct)
17
                                          Fax: (212) 202-4322
18                                        smartin@hausfeld.com
                                          ischer@hausfeld.com
19
                                          Michael Lewis (pro hac vice pending)
20                                        The Lewis Firm PLLC
                                          1300 I Street NW, Suite 400E
21
                                          Washington, DC 20005
22                                        Tel.: (202) 355-8895
                                          Fax: (888) 430-6695
23                                        mlewis@lewis-firm.com
24                                        Counsel for Plaintiffs Peekya Services, Inc. and
25                                        the Proposed Class

26

27
                                          3
28   ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE REALTED,
     PURSUANT TO CIVIL L.R. 3-12
